[Cite as Easley v. Dept. of Rehab. & Corr., 2010-Ohio-1770.]

                                                         Court of Claims of Ohio
                                                                                The Ohio Judicial Center
                                                                        65 South Front Street, Third Floor
                                                                                   Columbus, OH 43215
                                                                         614.387.9800 or 1.800.824.8263
                                                                                    www.cco.state.oh.us




DAVID EASLEY

       Plaintiff

       v.

DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

            Case No. 2008-01669

Judge Joseph T. Clark
Magistrate Steven A. Larson

JUDGMENT ENTRY




        {¶ 1} On December 10, 2009, the magistrate issued a decision recommending
judgment for defendant.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).” No objections were filed.
        {¶ 3} The court determines that there is no error of law or other defect evident on
the face of the magistrate’s decision.              Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.
Case No. 2008-01669                -2-                  JUDGMENT ENTRY

                                  _____________________________________
                                  JOSEPH T. CLARK
                                  Judge

cc:


Jennifer A. Adair                   David Easley, #306-400
Assistant Attorney General          P.O. Box 45699
150 East Gay Street, 18th Floor     Lucasville, Ohio 45699
Columbus, Ohio 43215-3130

MR/cmd
Filed April 12, 2010
To S.C. reporter April 21, 2010